                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

 JOE F. WINDHAM,                          )              Case No. 8:19-cv-524
                                          )
                        Plaintiff,        )
                                          )
       v.                                 )         ORDER DISMISSING CASE
                                          )            WITH PREJUDICE
 UNION PACIFIC RAILROAD                   )
 COMPANY,                                 )
                                          )
                        Defendant.        )


      The parties filed a Stipulation for Dismissal with Prejudice, Filing No. 10.

Accordingly,

      IT IS ORDERED that this action is dismissed, with prejudice, with each party to

pay its own costs.

      DATED this 30th day of March 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
